Ehrlich, J.
While not prepared to hold that the service of amended pleadings, pending an offer of judgment, must ipso facto and in all cases annul the offer of judgment, yet in the case at bar, the order should be reversed and the clerk’s taxation affirmed for the reason that the parties cannot be fairly presumed, to have intended or understood, that the offer of judgment upon certain specific claims, should hold good and apply to others, widely different, set forth in the amended complaint.
The order, therefore, should be reversed with the usual costs and disbursements, and the clerk’s taxation affirmed.